Citation Nr: 0602500	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  03-07 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a compensable evaluation an anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from March 1970 to March 1972, 
with additional active duty service from December 1990 to May 
1991.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, in June 2002, which denied the claim.

In August 2003, the veteran testified at a hearing at the RO 
before the undersigned, a transcript of which is on record.

In November 2004, the Board remanded the veteran's claim to 
the RO for additional development.  That development has been 
completed to the extent possible, and the case returned to 
the Board for further consideration of the veteran's appeal.

The Board observes that the claims file contains frequent 
references to purported stressors and incidents that occurred 
during Vietnam.  In addition, an April 2005 private medical 
report from Dr. T.F. relates a current diagnosis of post-
traumatic stress disorder (PTSD) to the veteran's Vietnam 
service.  As the RO has not developed or adjudicated a claim 
for service connection for PTSD, it is REFERRED for 
appropriate development and consideration.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The objective and competent medical evidence of record 
reflects that the veteran's service-connected anxiety 
disorder is resolved, and is not manifested by occupational 
and social impairment due to mild or transient symptoms.

CONCLUSION OF LAW

The criteria for a compensable rating for an anxiety disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2005) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a December 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for increased rating, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as a January 2003 statement of the 
case (SOC) and an August 2005 supplemental statement of the 
case (SSOC).  These documents provided him with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already provided to VA or obtained by VA 
on the veteran's behalf.  Additionally, the SSOC included a 
summary of the relevant VCAA regulatory provisions of 
38 C.F.R. § 3.159 (2005).  Therefore, the Board finds that 
the veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  
Accordingly, there is no further duty to notify, and no 
prejudice to the veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records and examination reports, a hearing transcript, and 
lay statements by the veteran.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield v. Nicholson, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

I. Factual Background

The veteran was granted service connection for an anxiety 
reaction by rating decision of August 1972.  An initial 
noncompensable evaluation was assigned, effective March 21, 
1972.

The RO received the veteran's current claim for a compensable 
rating in February 2002.  Evidence filed since the time of 
this claim includes private outpatient records from June 2001 
that indicate the veteran was "still emotional and still 
somewhat depressed."  The veteran was willing to try 
additional anti-depressants.  A diagnosis of depression was 
made.  When seen again in October 2001, the veteran was 
diagnosed with anxiety and depression, and noted to be 
treating his conditions with Celexa.  

In April 2002, VA afforded the veteran a private examination, 
performed by D.B., M.D., to assess the veteran's mental 
condition.  The veteran's pertinent medical and service 
history were discussed, including his prior diagnosis of 
anxiety.  The veteran's subjective complaints included 
depression, described as 6 out of 10 on a scale of 1 to 10 in 
severity.  The veteran reported insomnia and frequent 
interruptions in sleep.  The veteran noted that his energy at 
work was "okay", but he indicated marginal concentration and 
motivation.  He also described guilt about not seeing his 
children and some irritability.  Social withdrawal for 10 to 
15 years was also indicated.  Further, the veteran described 
hopelessness and "[o]ne pain after another."  Other notes 
reflect the veteran was unable to enjoy activities that he 
previously enjoyed, such as cars, billiards, and bowling.  
The veteran then indicated one prior suicide attempt in 1992.

With respect to anxiety, the veteran denied excessive worry, 
feeling on edge, restless, fearful or tense.  The veteran 
also denied a history of panic attacks, obsessions or 
compulsions.  He noted less frequent headaches and expressed 
that his anxiety is "not much of an issue."  The veteran also 
denied nightmares or bad dreams, but he had a history of 
night sweats.  He also denied intrusive thoughts or an 
increased startle.  He has had friends "on and off" 
throughout the years.  He noted alcohol use and some history 
of drug use.  The veteran's typical day was described as 
consisting of eight hours of work.  

Further, the veteran reported that he worked at an Air Force 
base for the past two and one half years and worked with the 
Civil Service since 1980 as a warehouseman.  He said he 
always had good evaluations as a civil servant.  He also 
noted three marriages and eight children.  Then he stated 
that his current wife complained of his lack of 
communication.

On examination, while noting an unkept appearance, the 
examiner did observe the veteran reading in the lobby prior 
to his visit.  The veteran was cooperative, with normal 
speech.  His mood was depressed and his affect was 
restricted.  The veteran's form of thought was linear.  He 
also endorsed intermittent suicidal ideations and denied 
auditory or visual hallucinations.  At Axis I, it was noted 
that the anxiety disorder was resolved; major depression, new 
diagnosis, recurrent, moderate to severe, was diagnosed.  A 
score of 60 on the Global Assessment of Functioning (GAF) 
scale was assigned for depressive symptoms.  

Private medical notes, dated from to November 2002 to 
December 2004, reflect anxiety and depression.  Continued use 
of anti-depressants was reported.

On the veteran's notice of disagreement (NOD), received in 
December 2002, the veteran indicated a history of hardship in 
service.  He also reported taking anti-depressants since the 
early 1980's.  He described difficulty maintaining familial 
and social relationships, and noted mood swings and 
depression.  Lastly, he noted nightly drinking and trouble 
sleeping.  The veteran's Appeal to the Board of Veteran's 
Appeals (VA Form 9) reiterated the comments in the NOD, and 
included references to poor socialization, irritability, 
forgetfulness, and suicide.

During his August 2003 Board hearing, the veteran testified 
regarding a history of symptoms including poor socialization, 
failed marriages, frustration, alcohol consumption, loss of 
interest in recreational activities, and the use of anti-
depressants.  He stated that he currently took ten milligrams 
of Lexiprol daily.  The veteran stated that he was working as 
a forklift operator in a warehouse, but didn't socialize much 
at work.  He also testified that he avoided going places 
where he might feel nervous.

In January 2005, the veteran was reexamined by Dr. D. B. who 
examined him in April 2002.  The claims file was reviewed and 
the veteran's pertinent past history was discussed.  The 
veteran was noted to have suffered from depression since the 
late 1980's, and his anxiety was said to have resolved at the 
time of his April 2002 evaluation.  Dr. D.B. noted that when 
evaluated in April 2002, the veteran's anxiety disorder had 
resolved and that the veteran suffered from depression since 
the 1980s.  According to Dr. D.B., depression was thought to 
be secondary to both genetic and environmental causal 
factors.  They were treated as separate diagnoses in 
psychiatry; often they went together.  Upon review of the 
record, it was unclear to Dr. D.B., as to how the veteran's 
anxiety disorder related to his current depression.  It was 
noted that the veteran was diagnosed with depression several 
years after the anxiety was diagnosed and that it was 
difficult to tell what caused what and to what degree.  In 
Dr. D. B.'s opinion "[m]ore than likely, though, [the 
veteran] did have a predisposition to emotional problems at 
the time of his initial diagnosis in 1972."

In March 2005, the veteran was accorded an independent review 
of his medical records by R.A., M.D.  Dr. R.A outlined the 
claims file in detail and stated that all records were 
reviewed.  In Dr. R.A.'s opinion, the veteran's major 
depression was not related to the service-connected anxiety 
disorder because there was a big gap in terms of timing.  It 
was noted that the veteran's anxiety was diagnosed first and, 
several years later, depression was diagnosed.  Based on the 
evidence of record, Dr. R.A opined that the veteran's 
depression was more likely than not unrelated to his service 
connected anxiety disorder.  He cited the gap in timing as 
evidence against a connection.  He also noted that depression 
may be caused by other factors such as genetics, 
environmental, medical conditions, and drugs and alcohol.  In 
sum, Dr. R.A. opined that it was more likely than not that 
the veteran's major depression was a separate condition, 
unrelated to the anxiety disorder.

In an April 2005 written statement, T.F., Ph. D., a clinical 
psychologist, indicated that the veteran experienced suicidal 
ideation, loss of energy, chronic alcohol abuse, sleep 
disturbance, headaches, social isolation, low frustration 
tolerance and poor appetite.  Use of anti depressants was 
also noted.  After diagnosing the veteran with major 
depressive disorder and PTSD, Dr. T.F. opined that the 
veteran's PTSD was related to his experiences in Vietnam.  
Based upon these symptoms, a GAF score of 58 was assigned.

In correspondence received in July 2005, the veteran wrote 
about incidents in Vietnam.  He also reiterated his 
contentions and current mental symptomatology. 

III. Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2005) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected anxiety disorder, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.

Disability ratings are assigned in accordance with the VA 
Schedule for Rating Disabilities, and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2005).  Not all 
disabilities will show all the findings specified in the 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2005).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

As noted above, words such as "mild" and "severe" are not 
defined in the VA Schedule for Rating Disabilities. Rather 
than applying a mechanical formula, the Board must evaluate 
all of the evidence to the end that its decisions are 
"equitable and just".  38 C.F.R. 4.6 (2005).

Diagnostic Code 9400 provides that Generalized Anxiety 
Disorder is evaluated under the general rating formula used 
to rate psychiatric disabilities other than eating disorders, 
pursuant to 38 C.F.R. § 4.130.  When a mental condition has 
been formally diagnosed, but symptoms are not severe enough 
either to interfere with occupational and social functioning 
or to require continuous medication, a noncompensable (zero 
percent) evaluation is warranted.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.  Occupational and social impairment due 
to mild or transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only during periods 
of significant stress, or; symptoms controlled by continuous 
medication warrants a 10 percent evaluation.  Id.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintain effective work and social 
relationships.  Id.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

Regulations also state that when evaluating a mental 
disorder, the rating agency shall consider the frequency, 
severity, and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission.  38 C.F.R. § 4.126(a).  The rating 
agency shall assign an evaluation based on all the evidence 
of record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
However, when evaluating the level of disability from a 
mental disorder, the rating agency will consider the extent 
of social impairment, but shall not assign a evaluation on 
the basis of social impairment.  38 C.F.R. § 4.126(b).

GAF is a scale reflecting the "'psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health - illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, 4th Edition (1994) (DSM-IV)).  A GAF score is 
highly probative, as it relates directly to the veteran's 
level of impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  A GAF 
score of 41-50 denotes serious symptoms, or any serious 
impairment in social, occupational, or school functioning.  
Id.  A GAF score of 51 to 60 denotes moderate symptoms, or 
moderate difficulty in social and occupational functioning.  
Id.  A GAF score of 61-70 denotes mild symptoms or some 
difficulty in social and occupational functioning.  Id.  
These scores have been recognized by the Court of Appeals for 
Veterans Claims as an indicator of mental health on a 
hypothetical continuum of mental health-illness.  Carpenter 
v. Brown, 8 Vet. App. at 242.  It seems wholly appropriate 
for adjudicators to look to these scores in evaluating 
psychiatric disability since, as noted above, the evaluation 
of such disabilities involves the application of a rating 
schedule that in turn is based on average impairment of 
earning capacity.

Upon review of the objective and competent medical evidence 
of record, the Board is of the opinion that a compensable 
evaluation for the veteran's service connected anxiety 
disorder is not warranted.  Here, the competent medical 
evidence shows that most of the veteran's current mental 
symptomatology is attributable to major depression, a 
condition for which the veteran is not service connected.  
Further, to the extent that symptoms of anxiety disorder are 
manifest, they are not severe enough to interfere with 
occupational and social functioning, or to require continuous 
medication.

The Board is aware of the veteran's subjective complaints 
that range from poor social skills to suicide attempts.  
There is also evidence of slightly reduced functionality, 
with the veteran receiving a GAF score of 60 assigned by Dr. 
D.B. in April 2002.  Moreover, the private report of April 
2005 lists a GAF score of 58.  These GAF scores reflect 
serious symptoms.  However, the April 2002 medical opinion 
expressly found that the veteran's service-connected anxiety 
disorder was resolved, and attributed these symptoms to the 
veteran's depression, and the April 2005 report concurred and 
added a diagnosis of PTSD.  Moreover, the March 2005 
independent medical report of Dr. R. A. expressly severs any 
link between the veteran's depression-related symptoms and 
his service connected anxiety disorder. Significantly, Dr. 
D.B. opined in April 2002 that the veteran's anxiety disorder 
was resolved and Dr. R.A. opined in March 2005 that it was 
more likely than not that the veteran's depression was a 
separate condition unrelated to the service-connected anxiety 
disorder.

As discussed above, the medical evidence of record indicates 
the veteran currently has no anxiety condition.  
Notwithstanding this, the Board has considered the next 
higher evaluation, but finds that it is not warranted.  The 
Board observes that the veteran is taking medication.  
However, all of the medicines prescribed are classified as 
anti-depressants.  There is no evidence of the use of these 
medicines to treat his anxiety symptoms.  The veteran 
reported during his August 2003 Board hearing that he avoided 
certain places due to his nerves.  However, there is no 
objective medical evidence of anxiety symptoms that interfere 
with occupational and social functioning.  In fact, such 
symptoms were denied by the veteran in his April 2002 
examination.  Additionally, the veteran has indicated a 
history of good employment evaluations and there is no 
evidence that the veteran cannot perform the occupational 
tasks required of him.

The question in this case is whether his clinical signs and 
symptoms are attributable to the service-connected anxiety 
disorder, or to the veteran's other non-service connected 
psychiatric disorders, such as depression and PTSD.

In Mitchem v. Brown, 9 Vet. App. 138, 140 (1996), the court 
held that the need for a statement of reasons and bases was 
particularly acute when the Board's findings and conclusions 
pertained to the degree of disability resulting from mental 
disorders.  In Mittleider v. West, 11 Vet. App. 181 (1998), 
the court addressed the situation of rating service-connected 
mental disorders when the veteran had non-service connected 
mental disorders, particularly a personality disorder.  It 
noted VA, in responding to comments regarding revisions to 
the schedule for ratings for mental disorders, wrote that 
when it is not possible to separate the effects of the 
service- connected condition from the non-service connected 
condition, VA regulations at 38 C.F.R. § 3.102 require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996).

In this case unlike Mittleider there are medical records 
listing the veteran's symptoms attributable to the depression 
and PTSD, not to the service-connected anxiety disorder.  In 
addition, private psychiatric medical examiners, in April 
2002 and April 2005, assigned GAF scores based on the 
veteran's depression and PTSD symptoms, respectively.  In 
April 2002, Dr. D. B. expressly stated that the veteran's 
anxiety disorder was resolved and, in April 2005, Dr. T.F. 
diagnosed major depressive disorder and PTSD.  

The Board observes that the veteran and his representative 
contend that a higher rating is warranted, based on the 
veteran's symptoms.  However, a review of the objective 
medical evidence of record establishes that the veteran is 
not entitled to even a minimally compensable rating for his 
anxiety related symptoms.  Therefore, entitlement to an 
increased rating is denied.

In considering the veteran's claim, the Board did not limit 
its consideration to only the symptoms listed in the 
Diagnostic Code,  The specified factors for each incremental 
psychiatric rating are not requirements for a particular 
rating but are examples providing guidance as to the type and 
degree of severity, or their effects on social and work 
situations.  Any analysis should not be limited solely to 
whether the symptoms listed in the rating scheme are 
exhibited; rather, consideration must be given to factors 
outside the specific rating criteria in determining the level 
of occupational and social impairment.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

In Mauerhan, the Court rejected the argument "that the DSM- 
IV criteria should be the exclusive basis in the schedule 
governing ratings for PTSD."  See Mauerhan, 16 Vet. App. at 
443.  The Court indicated that the symptoms listed in the 
regulation were not intended to be an exhaustive list, but 
rather served as examples of the type and degree of the 
symptoms as would justify a particular rating.  The Court 
also pointed out that the Board was not precluded from 
consideration of additional or other criteria in reaching its 
determination as to the degree of impairment resulting from a 
psychiatric disorder.  Mauerhan, 16 Vet. App. at 442-444.

In this instance the April 2002 examiner diagnosed depression 
and found that the anxiety disorder was resolved.  In March 
2005 Dr. R.A. opined that the veteran's service-connected 
anxiety disorder was unrelated to the diagnosed depression.  
In April 2005, Dr. T.F. did not even discuss the anxiety 
disorder.

As such, the veteran's claim for a compensable evaluation for 
his service-connected anxiety disorder must be denied.

In addition, the Board notes that for this period there is no 
evidence of an exceptional or unusual disability picture with 
related factors, such as marked interference with employment 
or frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1) (2005); see Shipwash v. Brown, 8 Vet. App. 218 
(1995).  Here, the record does not reflect that the veteran 
was hospitalized for his anxiety disorder.  In addition, 
although the veteran testified during his Board hearing that 
he preferred to work alone, the veteran was still employed 
during this period, and there is no evidence revealing that 
his condition caused marked interference with employment, 
e.g., employers' statements or sick leave records.  
Consequently, while the veteran's anxiety disorder may well 
cause some impairment in his daily activities, there is 
nothing in the record to distinguish his case from the cases 
of numerous other veteran's who are subject to the schedular 
rating criteria for the same disability.  Thus, based on the 
record, the Board finds that the currently assigned non-
compensable schedular rating under 38 C.F.R. § 4.130, 
Diagnostic Code 9400, has already adequately addressed, as 
far as can practicably be determined, the average impairment 
of earning capacity due to the veteran's service-connected 
anxiety disorder.  See 38 C.F.R. § 4.1; Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability 
evaluation itself is recognition that industrial capabilities 
are impaired).  Therefore, in the absence of such factors, 
the criteria for submission for extraschedular consideration 
under 38 C.F.R. § 3.321(b)(1) have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to a compensable rating for an anxiety disorder 
is denied.




____________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


